IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


LARRY EDWARD WEST JR.,          : No. 90 MM 2015
                                :
                Petitioner      :
                                :
                                :
          v.                    :
                                :
                                :
DAVID VARANO, SUPERINTENDENT    :
OF SCI COAL TOWNSHIP,           :
                                :
                Respondent      :


COMMONWEALTH OF PENNSYLVANIA, : No. 91 MM 2015
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
LARRY EDWARD WEST, JR.,       :
                              :
              Petitioner      :


LARRY EDWARD WEST JR.,          : No. 92 MM 2015
                                :
                Petitioner      :
                                :
                                :
          v.                    :
                                :
                                :
DAVID VARANO, SUPERINTENDENT    :
OF SCI COAL TOWNSHIP,           :
                                :
                Respondent      :
                                     ORDER


PER CURIAM
      AND NOW, this 22nd day of July, 2015, the Application for Relief Seeking Leave

to Exceed the Word Count Limitation is DENIED.




                                         2